Citation Nr: 0001552	
Decision Date: 01/19/00    Archive Date: 01/28/00

DOCKET NO.  97-27 992	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Entitlement to nonservice-connected disability pension, 
including on an extraschedular basis pursuant to 38 C.F.R. § 
3.321(b)(2).

2.  Entitlement to service connection for disc disease of the 
lumbar spine.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

C. M. Cote, Associate Counsel




INTRODUCTION

The veteran had active duty from July 1970 to January 1972.

These matters come to the Board of Veterans' Appeals (Board) 
from a March 1999 decision by the Department of Veterans 
Affairs (VA) Regional Office (RO) in which the RO denied the 
veteran's claim for nonservice connected pension and a 
September 1997 rating decision, in which the RO denied the 
veteran's claim of entitlement to service connection for disc 
disease of the lumbar spine.

The veteran has perfected an appeal of those decisions.  

The Board notes that the RO denied entitlement to service 
connection for disc disease of the lumbar spine in September 
1997.  The veteran filed a notice of disagreement in 
September 1997 and substantive appeal in November 1997.  As 
such, the issue of entitlement to service connection is 
properly before the Board.  Since the perfection of the 
appeal, the veteran submitted additional medical evidence 
which the RO considered under a new and material evidence 
analysis.  The Board will review all evidence of record in 
analyzing the September 1997 denial of entitlement to service 
connection.


FINDINGS OF FACT

1.  The veteran is currently unemployed.  He has employment 
experience as a restaurant manager and in accounting.

2.  The veteran was born in 1950, has an associate degree in 
accounting and restaurant management.

3.  The veteran's disability for pension purposes is 
degenerative disc disease of the lumbar spine, evaluated as 
20 percent disabling and residuals of a rhinoplasty and 
septoplasty, evaluated as noncompensable.

4.  There is no competent evidence that the veteran is 
unemployable by reason of disability or that he has a 
lifetime disability, which would render it impossible for an 
average person to follow a substantially gainful occupation.

5.  The claim of entitlement to service connection for disc 
disease of the lumbar spine is not supported by competent 
medical evidence of a nexus between the current disability 
and service.


CONCLUSIONS OF LAW

1.  The criteria for a total and permanent rating based on 
individual unemployability is not well grounded.  38 U.S.C.A. 
§ 5107 (West 1991); 38 C.F.R. § 3.321, 3.342, 4.15, 4.17, 
4.19, 4.20 (1999).

2.  The veteran's claim of entitlement to service connection 
for disc disease of the lumbar spine is not well-grounded.  
38 U.S.C.A. § 5107(a).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual Background

The veteran's service medical records do not note any back 
problems during service.  Examinations conducted at the time 
of military induction and discharge showed no physical 
abnormalities.  

The veteran's certificate of discharge from service, DD Form 
214, shows that he completed 12 years of education.  His 
primary specialty during service was as a clerk/typist.

Department of corrections records from 1991 to 1998, show 
that the veteran was seen for chronic back pain during his 
incarceration.  He complained of low back pain and discomfort 
upon sitting in April 1992.  Limited range of spinal motion 
was noted.  His complaints of low back pain were assessed as 
multiple muscle strains and tight back muscles.  Complaints 
of chronic back pain were noted during examinations in 
August, October, and December of 1993 and January and April 
of 1994.  He was treated with analgesics.  A January 1994 X-
ray examination revealed probable bilateral spondylolysis at 
the L5 level and pronounced spondylolisthesis of L5 on S1 
with narrowing of the disc space.

The veteran applied for nonservice connected pension benefits 
for a back disability in March 1996 and his claim was denied 
because he was incarcerated. 

In a follow-up application for pension dated in August 1996, 
the veteran reported that he was born in September 1950, had 
last worked in June 1991, and that his highest year of 
education completed was the first year of college.  He noted 
that he had worked as a self-employed painter in the year 
prior to becoming totally disabled.  

After his release from prison in June 1998, the veteran again 
applied for nonservice connected pension benefits in July 
1998.

A July 1998 VA X-ray examination revealed spondylolysis with 
Grade I spondylolisthesis of L5 over S1 with degenerative 
disk and joint disease.  

The veteran asserted that his back condition pre-existed and 
was aggravated by service in July 1998 correspondence.

Chronic back pain in the cervical area and middle of the back 
were noted in an August 1, 1998 VA evaluation.  The examining 
physician attributed the pain to spondylolsis and Grade I 
spondylolisthesis at L5-S1.  On August 4, 1998, the veteran 
was seen in a VA urgent care examination for persistent pain 
from the neck to the tailbone which was affecting sleep and 
mobility.  A back brace and cane were recommended.  Chronic 
low back pain was also noted in September and October 1998 VA 
examinations.  

The veteran related that he suffered from chronic back pain 
and had difficulty finding a job in October 19, 1998 VA 
examination.  Low back pain with spondylolisthesis was 
assessed.  It was recommended that he not lift more than 20 
pounds for a three month period.  It was also indicated that 
he was able to work at light duty for up to 40 hours per 
week.

In an October 27, 1998 VA examination, the veteran related 
that he fell two weeks prior to the examination causing the 
groin and tailbone pain.  The symptoms were attributed to 
spondylolisthesis.  

The RO assigned a rating of 10 percent to the veteran's 
nonservice-connected lumbar spine condition in March 1999.

Mild tenderness lateral to the spine in the lumbar and 
cervical region was noted in an April 1999 VA examination.  
The veteran required the use of a cane.  Back pain due to 
osteoarthritis and spondylolisthesis Grade I L5 and S1 was 
assessed.

During a VA general medical examination, in May 1999, the 
veteran reported that he has an associate degree in 
accounting.  He worked in restaurant management from 1972 
through 1991, until his incarceration.  He reported that he 
would be on parole until 2001 and was currently unemployed.

He reported that he had suffered from lower back pain since 
age 13 but did not seek medical help.  He claimed that he was 
seen for the condition during service but that an X-ray 
examination was not done.  He denied receiving medical 
treatment until 1991, during his incarceration. On physical 
examination chronic lower back pain, among other things, was 
noted.  The examiner noted that the veteran was employable.

In a VA orthopedic examination, also in May 1999, the veteran 
reported that he had suffered chronic low back pain for 
several years and that he required the use of analgesics and 
a back brace.  He also indicated that back and tailbone pain 
occasionally affected sleep.  Upon physical examination, 
limited range of motion with forward flexion to 45 degrees, 
extension to 10 degrees, right and left side bending to 20 
degrees was noted.  No other abnormalities were noted.  X-ray 
examination revealed Grade I spondylolisthesis at L5-S1 with 
degenerative disc changes to a moderate degree at that level.  
Degenerative disc disease of the lumbar spine was diagnosed.  
The examiner indicated that the condition was congenital with 
onset of symptomatology at age 12 or 13.  His current 
symptoms were attributed to age related changes.  He was 
deemed suitable for light to medium duty occupations; no 
reason for unemployability was found. 


II.  Entitlement to Permanent and Total Disability Rating for 
Pension Purposes

Initially, the Board notes that it has found that the 
veteran's claim for a total and permanent disability rating 
for pension purposes is well grounded within the meaning of 
38 U.S.C.A. § 5107(a).  VA has a duty, therefore, to assist 
him in the development of facts pertinent to the claim.  The 
Board concludes that all relevant data has been obtained for 
determining the merits of the veteran's claims and that VA 
has fulfilled its obligation to assist him in the development 
of the facts of his case.  In this regard, the Board notes 
that the RO has sought records of all treatment reported by 
the veteran.


A.  Laws and Regulations

To establish entitlement to VA non-service connected pension 
under 38 U.S.C.A. § 1521, a veteran must (1) have served 
during a period of war for 90 days or more (or have been 
discharged or released from service during a period of war 
for a service-connected disability), (2) be permanently and 
totally disabled, and (3) have income below a certain 
standard.  Vargas-Gonzalez v. West, 12 Vet. App. 321, 328 
(1999).

The Court has held that a claim for pension is well grounded 
where the veteran served for 90 days or more during a period 
of war, has completed the VA application as to income, and 
there is evidence that the veteran may have the requisite 
total disability rating when all of his non-service connected 
disabilities are properly evaluated, there is plausible 
evidence that he had to resign from employment for health 
reasons, and there was evidence that he received state 
sponsored assistance.  Id.

In Brown v. Derwinski, 2 Vet.App. 444 (1992), it was observed 
that permanent and total disability for pension purposes can 
be shown in two ways under VA regulations.  An objective and 
a subjective standard are provided. Talley v. Derwinski, 2 
Vet. App. 282 (1992); 38 U.S.C.A. § 1502(a)(1), (2); 38 
C.F.R. §§ 3.321(b)(2), 4.17.  The two ways that permanent and 
total disability can be shown under the law are as follows: 
(1) the veteran must be unemployable as a result of a 
lifetime disability (i.e., the "subjective" standard, which 
is based on disabilities, age, occupational background, and 
other related factors of the individual veteran whose claim 
is being adjudicated) or, even if not unemployable, (2) the 
veteran must suffer from a lifetime disability which would 
render it impossible for the average person with the same 
disability to follow a substantially gainful occupation 
(i.e., the "objective" standard, which is based on the 
percentage ratings assigned for each disability from the 
Schedule for Rating Disabilities, 38 C.F.R., Part 4; the 
minimum percentage rating requirements for total ratings 
based on unemployability in 38 C.F.R. § 4.16(a); and the 
permanence of those percentage ratings for pension purposes 
required by 38 C.F.R. § 4.17. 38 U.S.C.A. § 1502(a)(1), (2); 
38 C.F.R. §§ 3.321(b)(2); 3.340(b); 3.342, 4.15, 4.16(a), 
4.17, 4.18, 4.19; Brown v. Derwinski, 2 Vet. App. at 446.

The percentage requirements of 38 C.F.R. § 4.16(a) are met 
where there is a single disability evaluated at 60 percent, 
or where there is more than one disability, there is at least 
one disability evaluated at 40 percent, and sufficient 
additional disability to bring the combined evaluation to at 
least 70 percent.

In making a determination as to permanent and total 
disability for pension purposes, the RO must first apply the 
percentage standards of 38 C.F.R. § 4.16(a) and the other 
requirements of 38 C.F.R. § 4.17 (the objective standard).  
If a permanent and total disability rating is not warranted 
under the objective standard and the veteran is unemployable, 
the RO should refer the claim to the adjudication officer for 
consideration of entitlement to a permanent and total 
disability rating on an extra-schedular basis under  38 
C.F.R. §§ 3.321(b)(2), 4.17(b) (the subjective standard).

In addition, 38 C.F.R. § 4.17(b), states that where the 
appellant fails to meet the percentage requirements, but 
meets the basic eligibility criteria and is unemployable, 
consideration of 38 C.F.R. § 3.321(b)(2) is appropriate.  In 
turn, 38 C.F.R. § 3.321(b)(2) provides that where the 
appellant does not meet the percentage requirements of the 
Rating Schedule, but is unemployable by reason of his age, 
occupational background, or other related factors, a 
permanent and total disability rating on an extra-schedular 
basis is warranted.

Well Grounded Claim

In this case the veteran had 90 days of wartime service, and 
has completed the VA pension application as to income.  
However, there is no evidence that he may have the requisite 
total disability rating when all of his disabilities are 
properly evaluated, nor is there any evidence that the 
veteran has had to leave employment due to disability.  The 
veteran has not alleged that his disabilities permanently 
preclude employment.  In short there is no competent evidence 
that he is permanently and totally disabled.  Accordingly the 
claim is not well grounded.

Objective Standard

As previously discussed, entitlement to pension benefits may 
be found if the veteran has a lifetime impairment which would 
render it impossible for the average person to follow a 
substantially gainful occupation.  38 U.S.C.A. § 1502 (West 
1991); 38 C.F.R. § 4.15.  In this case, the veteran is unable 
to meet this requirement.
Under § 4.15, the following will be considered to be 
permanent total disability: the permanent loss of the use of 
both hands, or of both feet, or of one hand and one foot, or 
of the sight of both eyes, or becoming permanently helpless 
or permanently bedridden.  Other total disability ratings are 
scheduled in the various bodily systems of the rating 
schedule.  The veteran does not have any of the disabilities 
described in § 4.15, and as discussed above, he does not have 
a disability that meets the schedular criteria for a 100 
percent evaluation.  He is also not entitled to a combined 
one hundred percent schedular evaluation.

The veteran does not have a single disability rated at 60 
percent or higher, or one disability rated at 40 percent with 
a combined rating of 70 percent.  The veteran's non-service 
connected degenerative disc disease of the lumbar spine is 
rated as 10 percent disabling.  Accordingly, the veteran does 
not meet the percentage requirements of 38 C.F.R. §§ 4.16(a), 
4.17.

The record shows that the veteran has two disabilities.  The 
first, and most severe is his back disability.  The RO has 
evaluated the disability as 10 percent disabling under the 
provisions of Diagnostic Code 5293.  That diagnostic code 
provides for a 10 percent evaluation for mild intervertebral 
disc syndrome, a 20 percent evaluation for moderate 
intervertebral disc syndrome with recurring attacks, a 40 
percent evaluation where the disability is severe with 
recurring attacks and intermittent relief.  The maximum, 60 
percent, is provided for pronounced intervertebral disc 
syndrome, with persistent symptoms compatible with sciatic 
neuropathy, with characteristic pain and demonstrable muscle 
spasm, absent ankle jerk, or other neurologic findings 
appropriate to site of diseased disc, and little intermittent 
relief.

On the VA examination in May 1999, and during outpatient 
treatment, neurologic evaluations have been essentially 
normal.  The veteran has complained of daily pain and that 
the pain occasionally awakened him at night.  Given the 
consistently normal neurologic symptoms it does not appear 
that his disability is manifested by recurring attacks.  
However, given the X-ray findings together with the veteran's 
subjective complaints, it could be concluded that his 
intervertebral disc disease is moderate and warrants a 20 
percent evaluation.

On the May 1999, VA examination it was reported that the 
veteran could bend forward to 45 degrees.  Under the 
provisions of 38 C.F.R. 4.71a, Diagnostic Code 5292, a 10 
percent evaluation is provided for slight limitation of 
motion of the lumbar spine, a 20 percent evaluation is 
provided for moderate limitation of motion of the lumbar 
spine, and a 40 percent evaluation is provided for severe 
limitation of motion.  In the Board's opinion, the veteran's 
ability to bend forward half way towards perpendicular to the 
ground, is indicative of moderate limitation of motion.  Thus 
a 20 percent evaluation could also be provided for the 
veteran's back disability on the basis of moderate limitation 
of motion.

The veteran's remaining disability consists of a deviated 
nasal septum for which the veteran underwent corrective 
septoplasty.  On the most recent VA examination it was found 
that this condition was causing no disability.  Thus a 
noncompensable evaluation is warranted for that disability.  
38 C.F.R. 4.31, 4.97, Diagnostic Code 6502 (1999).


Subjective Standard

As the veteran's disability does not meet the percentage 
requirements of 38 C.F.R. § 4.16(a), 4.17, the Board must 
determine whether he is entitled to pension benefits based on 
subjective criteria, including age, education and 
occupational history.  38 C.F.R. §§ 3.321, 4.15. In this 
regard, the Board notes that the veteran is 49 years old.  
The evidence shows that he completed high school and at least 
one year of college.  The veteran indicated that he obtained 
an associate degree in accounting.  The veteran also reported 
6 years of employment as a painter and other employment as 
restaurant manager.  The veteran was incarcerated from 1991 
to 1998.  He is currently unemployed.

The examiner in the May 1999 VA orthopedic examination found 
no reason for the veteran to be unemployed, given his 
education and occupational experience.  He was found to be 
capable of light or medium duty.  The general medical 
examiner also noted that the veteran was employable.  
Therefore, the Board is unable to find that the back 
disability has caused permanent disability that would 
preclude his return to his former employment, or other 
employment for which his age, education, and occupational 
experience would otherwise qualify him.

Based on the foregoing the Board concludes that the veteran's 
disabilities, when evaluated in association with his 
educational attainment, occupational background and age, are 
not shown to preclude all kinds of substantially gainful 
employment, should the veteran's choose to seek such 
opportunities.  Accordingly, the veteran is not entitled to a 
permanent and total disability rating for pension purposes 
and his claim for that benefit is denied.


III.  Service Connection

The threshold question that must be resolved with regard to 
the claim is whether the veteran has presented evidence that 
the claim is well grounded. 38 U.S.C.A. § 5107 (a); Epps v. 
Brown, 9 Vet. App. 341 (1996), aff'd, 126 F.3d 1464 (Fed. 
Cir. 1997), cert. denied, 118 S.Ct. 2348 (1998).  A well 
grounded claim is a plausible claim, meaning a claim that 
appears to be meritorious on its own or capable of 
substantiation.  Epps, 126 F.3d at 1468.  An allegation of a 
disorder that is service connected is not sufficient; the 
veteran must submit evidence in support of the claim that 
would "justify a belief by a fair and impartial individual 
that the claim is plausible."  Tirpak v. Derwinski, 2 Vet. 
App. 609, 611 (1992).  The quality and quantity of the 
evidence required to meet this statutory burden depends upon 
the issue presented by the claim.  Grottveit v. Brown, 5 Vet. 
App. 91, 92-93 (1993).

In order for a claim for service connection to be well 
grounded, there must be competent evidence of current 
disability (a medical diagnosis); of incurrence or 
aggravation of a disease or injury in service (lay or medical 
evidence); and of a nexus between the in-service injury or 
disease and the current disability (medical evidence).  
Caluza v. Brown, 7 Vet. App. 498 (1995).

A veteran is presumed to have been in sound condition when 
enrolled for service, except for any disease or injury noted 
at the time of enrollment.  If defects, infirmities, or 
disorders are not noted at the time of the induction 
examination, the burden of proof is on the government to 
rebut the presumption of sound condition upon induction by 
showing with clear and unmistakeable evidence that the 
disorder existed prior to service.  38 U.S.C.A. § 1111; 
38 C.F.R. § 3.304 (b); see also Kinnaman v. Principi, 4 Vet. 
App. 20 (1993). 

A pre-existing injury or disease will be considered to have 
been aggravated by active service where there is an increase 
in disability during such service, unless clear and 
unmistakeable evidence shows that the increase in disability 
is due to the natural progress of the disease.  38 U.S.C.A. 
§ 1153; 38 C.F.R. § 3.306.  

A pre-existing disease or injury will be presumed to have 
been aggravated by service only if the evidence shows that 
the underlying disability underwent an increase in severity.  
Townsend v. Derwinski, 1 Vet. App. 408 (1991).  Evidence of 
the veteran being asymptomatic on entry into service, with an 
exacerbation of symptoms during service, does not constitute 
evidence of aggravation.  Green v. Derwinski, 1 Vet. App. 320 
(1991).  A flare up of symptoms during service, in the 
absence of an increase in severity, does not constitute 
aggravation of the disability.  Hunt v. Derwinski, 1 Vet. 
App. 292 (1991).  The Court of Appeals for Veterans' Claims 
has held that the presumption of aggravation can be rebutted 
by evidence of no treatment of the disorder following 
service.  Maxson v. West, 12 Vet. App. 453 (1999).

A lay person is not competent to make a medical diagnosis or 
to relate a medical disorder to a specific cause.  Therefore, 
if the determinant issue is one of medical etiology or a 
medical diagnosis, competent medical evidence is generally 
required to make the claim well grounded.  See Grottveit v. 
Brown, 5 Vet. App. 91 (1993).  A lay person is, however, 
competent to provide evidence of an observable condition 
during and following service.  Savage v. Gober, 10 Vet. App. 
488, 496 (1997).  If the claimed disability relates to an 
observable disorder, lay evidence may be sufficient to show 
the incurrence of a disease or injury in service and 
continuity of the disorder following service.  Medical 
evidence is required, however, to show a relationship between 
the current medical diagnosis and the continuing 
symptomatology.  See Clyburn v. West, 12 Vet. App. 296 
(1999).

If the veteran fails to submit evidence showing that his 
claim is well grounded, VA is under no duty to assist him in 
further development of the claim.  See Schroeder v. West, 12 
Vet. App. 184 (1999).  VA may, however, dependent on the 
facts of the case, have a duty to notify him of the evidence 
needed to support his claim.  38 U.S.C.A. § 5103; see also 
Robinette v. Brown, 8 Vet. App. 69, 79 (1995).  The veteran 
has not indicated the existence of any evidence that, if 
obtained, would make his claim well grounded.  VA has no 
further obligation, therefore, to notify him of the evidence 
needed to support his claim.  See McKnight v. Gober, 131 F.3d 
1483, 1485 (Fed. Cir. 1997).

The provisions of 38 C.F.R. § 3.303(c) (1998) exclude 
congenital defects from consideration for service connection: 
"congenital or developmental defects, . . . are not diseases 
or injuries within the meaning of applicable legislation."  
The VA General Counsel, in a precedent opinion binding on the 
VA under 38 C.F.R. §§ 2.6(e)(9), 14.507, and 19.5, reasoned 
that the term "disease" in 38 U.S.C.A. §§ 1110 and 1131 and 
the term "defect" in 38 C.F.R. § 3.303(c) are mutually 
exclusive, and concluded that service connection may be 
granted for diseases, but not defects, of a congenital, 
developmental, or familial origin.  VA Gen. Couns. Prec. 82-
90 (July 18, 1990) (originally issued as VA Gen. Couns. Prec. 
1-85 (Mar. 5, 1985)).

The opinion advised that when a disease is of a congenital 
nature, VA adjudicators are justified in finding that such 
disease preexisted service, but that in cases where the 
disease is first manifest in service, guidance from medical 
authorities may be necessary regarding the actual time of 
inception.  Typically in these cases, entitlement to service 
connection should turn on the question of whether 
manifestations of the disease in service constituted 
"aggravation" of the condition.  That question must be 
resolved by applying the same stringent legal standards that 
are applicable in cases involving acquired disabilities.  
Monroe v. Brown, 4 Vet. App. 513 (1993).

In order for a claim based on aggravation of a pre-existing 
disability to be well grounded, there must be competent 
evidence of aggravation of the pre-existing disability in 
service.  Maxson v. West, 12 Vet. App. 453 (1999).

The only competent evidence in this case is to the effect 
that the veteran's back disability is a congenital condition.  
Service connection is precluded for congenital conditions.  
38 C.F.R. § 3.303(c).  Further, even if the back disability 
were not a congenital condition, there is no competent 
evidence of the condition in service.  The veteran would be 
competent to report, as he has, that he experienced back pain 
in service.  He would not be competent to link that back pain 
to the currently diagnosed back disability, or to say that 
the currently diagnosed back disability was aggravated in 
service.  There is no competent evidence that the current 
back disability is linked to service or was aggravated in 
service.  Accordingly, the Board concludes that the claim for 
service connection is not well grounded and must be denied.


ORDER

Entitlement to nonservice-connected disability pension, 
including on an extraschedular basis pursuant to 38 C.F.R. § 
3.321(b)(2), is denied.

Entitlement to service connection for disc disease of the 
lumbar spine is denied.


		
	Mark D. Hindin
	Member, Board of Veterans' Appeals

 

